Title: From George Washington to the Board of War, 8 February 1780
From: Washington, George
To: Board of War


          
            Gentlemen
            Head Quarters Morris Town 8th Feby 1780
          
          The inclosed is an Estimate of Ordnance and Ordnance Stores, which I think it expedient to have lodged at Pittsburgh,

ready to answer any favorable opportunity which may present itself, for carrying on operations against the Enemy’s posts to the Westward. I do not know whether there is any practicable Road at this Season for Sleds, if there is, it would be much the easiest and cheapest mode of transportation. If there is not, I imagine there is no probability that Waggons can move till the Roads are settled in the Spring. I would however wish that measures may be taken to have the Artillery and stores prepared and conveyed as early as weather—Roads and other circumstances will admit. I have the honor to be with great Respect Gentlemen yr most obt Servt.
        